 



Exhibit 10.2

EMPLOYMENT AGREEMENT

          This Employment Agreement (this “Agreement”), dated as of July 18,
2003, is entered into between Viewpoint Corporation, a Delaware Corporation with
its principal office at 498 Seventh Avenue, New York, N.Y. 10018 (“Viewpoint”),
and William H. Mitchell (“Executive”).

          WHEREAS, Viewpoint desires to retain Executive’s services as Chief
Financial Officer, and Executive desires to be retained by Viewpoint to serve as
Chief Financial Officer of Viewpoint.

          NOW THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged by the parties, the parties hereto hereby agree as
follows:



    1. Employment; Term.       (a) Duties and Responsibilities. Subject to the
terms and conditions of this Agreement, Viewpoint hereby employs Executive, and
Executive hereby accepts employment with Viewpoint, as Chief Financial Officer.
Executive shall devote his full business time and attention to the business and
affairs of Viewpoint and its subsidiaries. Executive shall observe and comply
with Viewpoint’s policies, rules and regulations regarding the performance of
his duties, shall use his best efforts, skills and abilities to promote
Viewpoint’s interests and shall perform his duties faithfully, competently and
in such manner as Viewpoint’s Chief Executive Officer and Board of Directors
(the “Board”) may from time to time reasonably direct.       (b) Duty of
Loyalty. Executive will execute the “Duty of Loyalty Agreement” that is annexed
hereto as Exhibit A and is made a part of this Agreement.       (c) Principal
Place of Employment. Executive’s principal place of employment shall be at
Viewpoint’s headquarters in New York, New York, or at such other location as
shall be mutually acceptable to Executive and the Board.      
(d) Representations. Executive affirms and represents that he is under no
obligation to any former employer or other party which is in any way
inconsistent with, or which imposes any restriction upon, Executive’s acceptance
of employment hereunder, the employment of Executive by Viewpoint, or
Executive’s undertakings under this Agreement. Notwithstanding the foregoing,
Viewpoint acknowledges that Executive is an active participant in several
charitable organizations and agrees that Executive may, on up to ten
(10) business days per annual period during the Term of Employment, work
remotely and on a partial day basis on days for which Executive is performing
duties relating to the charitable organizations, provided that performance of
such duties does not conflict with his obligations under this Agreement.
Viewpoint further acknowledges that Executive may be called upon by officers of
MaxWorldwide, Inc. (Executive’s former employer) to assist in affairs relating
to MaxWorldwide, Inc.’s liquidation and agrees that Executive may, in response
to requests by officers of MaxWorldwide, Inc., spend an average of twenty
(20) hours per month over the first six (6) months of the Term of Employment (as
defined below) providing such assistance; provided, however, that performance of
such services does not conflict with Executive’s obligations under this
Agreement.

 



--------------------------------------------------------------------------------



 





    (e) Executive’s employment hereunder shall commence on August 4, 2003 (the
“Commencement Date”), and terminate at 12:01 a.m. on August 4, 2005, unless
terminated earlier pursuant to Section 3 below. Executive’s employment shall be
extended for additional one (1) year terms after the initial term of employment
unless either party gives the other party notice of its or his intention not to
renew at least sixty (60) days prior to the expiration of the then current term
of employment. The initial term of employment and any subsequent extensions
shall be referred to as the “Term of Employment”.

          2. Compensation and Benefits. Viewpoint shall pay the following
compensation and provide the following benefits to Executive during the Term of
Employment:



    (a) Base Salary. Executive shall receive a base salary of $225,000 per annum
(the “Base Salary”), payable in approximately equal installments in accordance
with the customary payroll practices of Viewpoint. Viewpoint will review
Executive’s Base Salary on an annual basis. If the rate of Base Salary per annum
paid to Executive is increased during the Term of Employment, such increased
rate shall thereafter constitute the Base Salary for all purposes of this
Agreement. Executive’s Base Salary shall not be decreased during the Term of
Employment without the mutual consent of Executive and Company.      
(b) Bonuses.



      (i) Annual Bonus. Executive shall receive a bonus of not less than $25,000
per annum payable in four (4) equal quarterly installments, with the first such
installment payable on November 4, 2003.         (ii) Discretionary Bonus.
Viewpoint and Executive shall cooperate in good faith to establish management
based objectives for Executive for each annual period during the Term of
Employment. To the extent that Executive achieves these management-based
objectives, Executive will be eligible to receive a bonus of up to $50,000 per
annum in addition to the annual bonus described above and such bonus will be
payable within thirty (30) days of the anniversary of the Commencement Date. The
management-based objectives for the first year of the Term of Employment will be
established in mutual cooperation by Executive and the Chief Executive Officer
within sixty (60) days following the Commencement Date.



    (c) Housing Allowance. Viewpoint will reimburse Executive for his reasonable
expenses associated with lodging in New York City in an amount not to exceed
$2,080 per month during the first twelve (12) months of the Term of Employment.
      (d) Options to Acquire Viewpoint Common Stock. Viewpoint will grant to
Executive an option to acquire shares of Viewpoint common stock (the “Options”)
as follows:



      (i) Viewpoint will grant to Executive an Option to acquire 350,000 shares
of Viewpoint common stock at an exercise price equal to the closing price of
Viewpoint’s common stock at the close of business on the business day
immediately preceding the Commencement Date.         (ii) Viewpoint will grant
to Executive an Option to acquire an additional 150,000 shares of Viewpoint
common stock on or before the first (1st) anniversary of the Commencement Date
at an exercise price equal to the closing price of Viewpoint’s common stock on
the date of grant.         (iii) Twenty-five percent (25%) of the shares subject
to each of the above Options will vest on the first (1st) anniversary of the
date the Option is granted and one-thirty-sixth (1/36th) of the remaining shares
will vest monthly thereafter.         (iv) The Options will be subject to the
terms of award agreements to be executed by Viewpoint and Executive.

 



--------------------------------------------------------------------------------



 





    (e) Benefit Plans; Vacation. Executive shall be entitled to participate in
all benefit plans maintained for Viewpoint employees, and Viewpoint shall pay
for Executive’s participation in such plans to the same extent that Viewpoint
makes payments for other executive officers’ participation. Executive shall be
entitled to four (4) weeks of paid vacation per annum, to be accrued and used in
accordance with Viewpoint’s policies.       (f) Withholdings and Deductions. The
payment of any Base Salary, bonus or other compensation hereunder shall be
subject to income tax, social security and other applicable withholdings, as
well as such deductions as may be required under Viewpoint’s employee benefit
plans.       3. Termination; Severance; Change in Control; Non-Renewal.      
(a) Termination Without Cause or With Good Reason in First Twelve (12) Months of
Employment. If, within twelve (12) months following the Commencement Date,
Viewpoint terminates Executive’s employment without Cause (as defined below), or
if Executive terminates his employment with Viewpoint for Good Reason (as
defined below), Viewpoint will pay to Executive an amount equal to six
(6) months of Executive’s then current Base Salary, and fifty percent (50%) of
the unvested portion of Options granted to Executive at any time before such
termination will immediately vest and will remain exercisable by Executive for
three (3) months following the effective date of termination (the “Termination
Date”).       (b) Termination Without Cause or With Good Reason After Twelve
(12) Months of Employment. If, at any time during the Term after the date that
is twelve (12) months following the Commencement Date, Viewpoint terminates
Executive’s employment without Cause, or if Executive terminates his employment
with Viewpoint for Good Reason, Viewpoint will pay to Executive an amount equal
to one (1) times Executive’s then current Base Salary, and one hundred percent
(100%) of the unvested portion of Options granted to Executive at any time
before such termination will immediately vest and will remain exercisable by
Executive for three (3) months following the Termination Date.      
(c) Termination Without Cause or With Good Reason Following a Change in Control
of Viewpoint.



      (i) Change in Control Agreement Executed Within First Twelve (12) Months.
If, within twelve (12) months following the Commencement Date, (A) Viewpoint
enters into an agreement that leads to a Change in Control (as defined below),
and (B) Executive’s employment is terminated by Viewpoint without Cause, or by
Executive for Good Reason, at any time within one (1) year following the Change
in Control, then

          (A) Executive shall be entitled to a lump sum amount, in cash and
payable within ten (10) days following the Termination Date, equal to one
(1) times Executive’s Base Salary;           (B) Fifty percent (50%) of the
unvested portion of Options granted to Executive at any time before such
termination will immediately vest and will remain exercisable by Executive for
three (3) months following the Termination Date;           (C) Unless otherwise
prohibited by the terms of the applicable plans, Executive shall be entitled to
continued participation in Viewpoint’s welfare benefit plans for one (1) year
following the Termination Date, including, without limitation, all medical,
prescription, dental, disability, group life, accidental death and travel
accident insurance plans and programs of Viewpoint, at the level provided to
Executive immediately prior to the Change in Control; provided, however, that if
Executive becomes eligible for coverage under any plans of another employer that
provide substantially similar coverage, the coverage provided by Viewpoint
pursuant to this Subsection 3(c)(i)(C) will cease. In addition to the foregoing,
Executive will be entitled to continue his coverage under the

 



--------------------------------------------------------------------------------



 

          above plans to the extent required by the Consolidated Omnibus Budget
Reconciliation Act of 1985 “COBRA”) commencing on the first (1st) anniversary of
the Termination Date.



      (ii) Change in Control Agreement Executed After First Anniversary of Term
of Employment. If, at any time after the first (1st) anniversary of the
Commencement Date (A) Viewpoint enters into an agreement that leads to a Change
in Control, and (B) Executive’s employment is terminated by Viewpoint without
Cause, or by Executive for Good Reason, at any time within one (1) year
following the Change in Control, then

          (A) Executive shall be entitled to a lump sum amount, in cash and
payable within ten (10) days following the Termination Date, equal to two
(2) times Executive’s Base Salary,           (B) One hundred percent (100%) of
the unvested portion of any Options granted to Executive at any time before such
termination will immediately vest and will remain exercisable by Executive for
three (3) months following the Termination Date,           (C) Unless otherwise
prohibited by the terms of the applicable plans, Executive shall be entitled to
continued participation in Viewpoint’s welfare benefit plans for one (1) year
following the Termination Date, including, without limitation, all medical,
prescription, dental, disability, group life, accidental death and travel
accident insurance plans and programs of Viewpoint, at the level provided to
Executive immediately prior to the Change in Control; provided, however, that if
Executive becomes eligible for coverage under any plans of another employer that
provide substantially similar coverage, the coverage provided by Viewpoint
pursuant to this Subsection 3(c)(ii)(C) will cease. In addition to the
foregoing, Executive will be entitled to continue his coverage under the above
plans to the extent required by COBRA commencing on the first (1st) anniversary
of the Termination Date.



    (d) Non-Renewal. If Viewpoint elects not to renew this Agreement for a one
(1) year period following the expiration of the initial Term of Employment or
any renewal term, Viewpoint will pay to Executive an amount equal to his then
current Base Salary. Executive shall be entitled to a lump sum amount, in cash
and payable within ten (10) days following the Termination Date.      
(e) Termination With Cause or Without Good Reason. If, at any time during the
Term of Employment, Viewpoint terminates Executive’s employment with Cause, or
if Executive terminates his employment with Viewpoint without Good Reason,
Viewpoint will have no obligation to make any payments to Executive under this
Agreement, and the unvested portion of any Options granted to Executive at any
time before such termination will be forfeited and will not vest and will not be
exercisable at any time by Executive.

 



--------------------------------------------------------------------------------



 





    (f) Non-Duplication of Benefits; No Interest. In the event of the
termination of Executive’s employment, his rights under any benefit plans in
which he is a participant shall be determined in accordance with the terms of
the plans and by applicable law. Notwithstanding any other provision in this
Agreement, nothing in this Agreement shall result in a duplication of payments
or benefits provided under this Section 3, nor shall anything in this Agreement
require Viewpoint to make any payment or to provide any benefit to Executive
that Viewpoint is otherwise required to provide under any other contract,
agreement or arrangement. No interest shall accrue on or be paid with respect to
any portion of any payments hereunder, except as required by law.      
(g) General Release. No payments or benefits payable to Executive upon the
termination of his employment pursuant to this Section 3 shall be made to
Executive unless and until he executes a general release substantially in the
form attached hereto as Exhibit B.

          4. Definitions. In addition to certain terms defined elsewhere in this
Agreement, the following terms will have the following respective meanings:



    (b) “Cause” means the occurrence of any of the following:



      (i) the willful and continuing refusal of Executive to follow the lawful
directives of the Chief Executive Officer or the Board, provided that such
directives are consistent with Executive’s title and position.        
(ii) conduct that is intentional and known by Executive to be materially harmful
or potentially materially harmful to Viewpoint’s best interest,        
(iii) gross negligence in the performance of, or willful disregard of,
Executive’s obligations hereunder,         (iv) Executive’s conviction of any
felony, or         (v) Executive’s commission of any act of dishonesty or moral
turpitude which, in the good faith opinion of the Board, is materially
detrimental to Viewpoint;         provided, however, that in the event of a
termination due to one or more of the reasons set forth in clauses (a)(i),
(ii) and/or (iii), Executive shall be provided with a period of five
(5) business days from the date Viewpoint gives notice of such termination to
effectively cure or remedy such reason or reasons (unless such cure or remedy is
not possible).



    (c) “Good Reason” means the occurrence of any of the following:



      (i) any material breach by Viewpoint of its obligations under this
Agreement,         (ii) a significant diminution of Executive’s duties as set
forth in Section 1 without Executive’s consent, or         (iii) a failure by
Viewpoint to obtain a written agreement from any successor or assign of
Viewpoint to assume the material obligations under this Agreement upon a Change
in Control;         provided, however, that in the event of a termination for
Good Reason, Viewpoint shall be provided with a period of five (5) business days
from the date Executive gives notice of such termination to effectively cure or
remedy such reason or reasons; and if Viewpoint fails to cure or remedy the
reason or reasons for termination, Executive’s Good Reason termination shall be
effective as of the date the notice was given.

 



--------------------------------------------------------------------------------



 





    (c) “Change in Control of Viewpoint” means and includes each of the
following:



      (i) the acquisition, in one or more transactions, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) by any person or any group of persons who
constitute a group (within the meaning of Section 13d-3 of the Exchange Act) of
any securities of Viewpoint such that, as a result of such acquisition, such
person or group beneficially owns (within the meaning of Rule 13d-3 of the
Exchange Act), directly or indirectly, more than fifty percent (50%) of
Viewpoint’s outstanding voting securities entitled to vote on a regular basis
for a majority of the members of the Board;         (ii) the consummation of any
merger or any other business combination, in one or more transactions,
including, but not limited to a sale of all or substantially all of the assets
of Viewpoint, other than a transaction immediately following which the
shareholders of Viewpoint who owned shares immediately prior to the transaction
continue to own, by virtue of their prior ownership of Viewpoint shares, at
least fifty percent (50%) of the voting power, directly or indirectly, of the
surviving corporation in any such merger or business combination; or        
(iii) the consummation of a plan of complete liquidation of Viewpoint.

          5. Miscellaneous.

               (a) Non-Assignability. Neither this Agreement nor any right or
interest hereunder shall be assignable by Executive, his beneficiaries or legal
representatives without Viewpoint’s prior written consent.

               (b) Binding Effect. Without limiting or diminishing the effect of
Section 5(a) hereof, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, successors, legal
representatives and assigns.

               (c) Waiver. Failure to insist upon strict compliance with any of
the terms, covenants or conditions hereof shall not be deemed a waiver of such
term, covenant or condition, nor shall any waiver or relinquishment of any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.

               (d) Notice. Any notice required or permitted to be given under
this Agreement shall be sufficient if in writing and either delivered in person,
sent by first class certified or registered mail, postage prepaid or sent by
overnight courier, if to Viewpoint, at its principal place of business, and if
to Executive, at his home address most recently filed with Viewpoint, or to such
other address or addresses as either party shall have designated in writing to
the other party hereto.

               (e) Entire Agreement; Modifications. This Agreement constitutes
the entire and final expression of the agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, oral and written,
between the parties hereto with respect to the subject matter hereof. This
Agreement may be modified or amended only by an instrument in writing signed by
both parties hereto.

               (f) Relevant Law. This Agreement shall be construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the conflict of laws principles thereof.

               (g) Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

          6. Acknowledgement. Executive represents and acknowledges the
following:

 



--------------------------------------------------------------------------------



 





  (a)   He has carefully read this Agreement in its entirety;     (b)   He
understands the terms and conditions contained herein;     (c)   He has had the
opportunity to review this Agreement with legal counsel of his own choosing and
has not relied on any statements made by Viewpoint or its legal counsel as to
the meaning of any term or condition contained herein or in deciding whether to
enter into this Agreement; and     (d)   He is entering into this Agreement
knowingly and voluntarily.

          IN WITNESS WHEREOF, Executive and the authorized representative of the
Board of Viewpoint execute and enter into this Agreement as of the date first
above written.

      EXECUTIVE   VIEWPOINT CORPORATION       /s/ William H. Mitchell   /s/
Robert E. Rice

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

William H. Mitchell   By: Robert E. Rice              Chief Executive Officer

 